Citation Nr: 0400304	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
increased rating for PTSD, evaluated as 30 percent disabling.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's PTSD has rendered him unable to establish 
and maintain effective relationships, and is manifested by 
near-continuous depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in March 2000, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased rating for PTSD, as well as notice of the specific 
legal criteria necessary to substantiate this claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in July 2000, in the statement of the 
case (SOC) issued in November 2000, in the supplemental 
statements of the case (SSOCs) issued in March 2002 and April 
2003 and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

In addition, in a statement submitted in November 2003, the 
veteran, through his representative, certified that he had 
been notified "that information and evidence not previously 
provided to VA is necessary to substantiate the claimant's 
claim(s)," and indicated that he knew of no such existing 
information or evidence.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that the veteran understands the nature of the evidence 
needed to substantiate his claim.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA inpatient and outpatient treatment notes and examination 
reports, including multiple psychiatric examinations reports, 
and several personal statements made by the veteran in 
support of his claim.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Indeed, in the statement received by VA in November 
2003, the veteran, through his representative, certified that 
"(1) All information and existing evidence relevant to the 
claim(s) and know[n] to the claimant is, or has been, 
submitted; and (2) The claimant knows of no additional 
federal or non-federal records for VA to obtain before the 
right to any notice from VA as required under 38 U.S.C. 
5103(a), as amended by the Veterans Claims Assistance Act of 
2000."  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the currently level of severity of the 
veteran's PTSD includes VA outpatient treatment notes dated 
from January 1999 to September 2001, including extensive 
individual therapy notes from a VA mental health clinic.  
These notes reflect complaints of nightmares, intrusive 
thoughts, anxiety and depression, with a worsening trend 
throughout.  Of note is a treatment note dated in August 
1999, at which time the treating social worker stated the 
following:  "[The veteran] has major difficulties in his 
interpersonal relationships with difficulty getting close to 
others which has resulted in considerable isolation; closely 
related to this I[s] his tendency to remain in combat 
mentality where he sees danger everywhere and expects 
perfection of himself and others to avoid perceived disaster; 
this stance creased great stress on him and markedly 
interferes with his interpersonal relationships."  The 
veteran was noted to be a workaholic, at times working 60 to 
70 hours per week.  The treatment social worker opined that 
this was his way of attempting to deal with his internal 
turmoil about Vietnam as well as to provide distance in his 
relationships.  She also noted that the veteran had marked 
problems with guilt.  Much of the more recent notes concerned 
couples therapy with the veteran and his wife, and discussed 
the ways in which the veteran's PTSD affected both parties.

Also relevant is the report of a VA mental disorders 
examination conducted in April 2000.  At that time, the 
veteran reported that he had worked for the same company for 
17 years as a machine repairer, and stated that he had not 
lost any time off work due to anxiety or any other medical 
condition.  He reported that he had quit a second job of as 
many years 3 to 4 weeks earlier.  He also reported that he 
had been married for 26 years and had 4 grown children.  
Records suggested that he and his wife had been separated for 
7 or more years, and the veteran reported that his divorce 
would soon be final.  The veteran stated that he attended 
church but engaged in no social activities.  He also reported 
no hobbies, noting that he had worked 2 jobs plus overtime 
for many years.  He reported that he was not on any 
medication at present.

On examination, the veteran presented as very guarded with a 
veneer of hostility.  He was very adamant about not having 
any anxiety or depressive symptoms and found inquiry into 
such by the examiner to be insulting.  However, he also 
stated that if he did have any symptoms, he would not tell 
the examiner as that would be admitting to weakness.  He did 
admit to at least one flashback in the past, sleep impairment 
and feeling angry the majority of the time.  He demonstrated 
irritability, hypervigilance, tension, psychomotor 
retardation and a depressed affect.  He also demonstrated 
avoidance primarily through intellectualization, 
rationalization, working excessive hours and self-isolation.  
The examiner stated that through his responses during the 
interview, there was evidence of estrangement from others, 
diminished interest and participation in significant 
activities and a restricted range of affect.

On mental status evaluation, the veteran was guarded and 
appropriately groomed and dressed.  He was oriented to 
person, place, time and the circumstances of the evaluation.  
His speech was relevant and logical with no evidence of 
delusions, hallucinations, or suicidal or homicidal ideation.  
Thought processes were goal directed, and memory, both short- 
and long-term, was intact.  Insight and judgment were fair.  
Mood was depressed.  The examiner rendered Axis I diagnoses 
of PTSD, chronic, and depressive disorder, not otherwise 
specified.  A Global Assessment of Functioning (GAF) score of 
55 was assigned, both for current functioning and functioning 
over the previous year.

In December 2000, the veteran underwent psychological testing 
at a VA facility, to include the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2).  However, the interpreter 
stated that the results of this testing were not 
interpretable, due to the veteran's endorsement of a large 
number of infrequently answered questions.  As a result, the 
interpreter concluded that "no additional information can be 
given about his anxiety, depression, or PTSD."

The veteran's claims file also contains two statements from a 
Licensed Independent Social Worker (LISW) who identified 
himself as the veteran's trauma therapist who had been 
treating him through a VA PTSD Outpatient Program.  These 
statement are dated in April 2002 and one year later in April 
2003.  In this first statement dated in April 2002, the LISW 
stated that the veteran had a tendency to sterilize and 
intellectualize his experiences as a defense mechanism 
against his Vietnam trauma memories.  He also stated that 
these attempts to shield himself from traumatic memories had 
had a "powerful impact on his wife and family," making it 
very difficult for anyone to live with him.  The veteran was 
described as very rigid and critical toward others, which was 
a reflection of how he felt about himself.  The LISW also 
concluded that the veteran was "one of the most severely 
traumatized veterans that I have worked with."  

He noted that outwardly the veteran had all the appearances 
of stability, since he worked, paid bills, went to church, 
did not abuse drugs or have problems with the law, mowed the 
lawn, showered, and took care of himself.  However, 
maintaining these outward appearances came with a very high 
price for his family and for his own emotional and physical 
health.  For example, the veteran slept only a few hours per 
night, sometimes going for days with minimal sleep.  He was 
always angry, defensive and hypervigilant.  He had flashbacks 
and intrusive thoughts, and was extremely critical of himself 
and others.  The LISW noted that it was almost impossible for 
the veteran to display loving feelings towards his wife and 
family due to the emotional numbing he experienced due to his 
PTSD.  

The LISW also opined that the only way the veteran was able 
to maintain regular employment was through working the night 
shift, where he was able to work alone and have very little 
social interaction with others.  He stated that "If he had 
to work days and in close proximity to others, I believe his 
employment would have been terminated long ago due to his 
difficulty managing the stress involved in social 
relationships."  The LISW also stated that the veteran 
worked excessive hours as a shield from his traumatic 
memories, and that when he became unable to work in the 
possibly not-too-distant future due to deterioration of his 
physical health and emotional stability due to PTSD, he would 
suffer very serious symptoms.  The LISW concluded that "I 
believe he qualifies for an increase at this time."  Axis I 
diagnoses of PTSD, chronic and major depressive disorders, 
recurrent, severe, without psychotic features were rendered, 
and a GAF score of 47 was assigned.

In April 2003, this LISW submitted a written update.  At that 
time, he described the veteran's PTSD as "chronic and 
severe," noting that the veteran's GAF scores had steadily 
declined in recent years, and that the GAF scores he assigned 
to the veteran were consistently in the 46 to 49 range.  He 
also noted that the somewhat higher scores of 55 to 60 had 
been assigned by examiners who saw the veteran much less 
frequently than he did, and thus represented just one segment 
of his treatment.  He further stated that the fact that the 
veteran had not undergone psychiatric hospitalizations and 
had not had legal problems should not be viewed as a reason 
to deny an increased disability rating, since the veteran was 
very committed to outpatient therapy, and that "without his 
commitment to trauma therapy I believe that [the veteran] 
would have been fired from his place of employment, 
incarcerated, and hospitalized long ago and on multiple 
occasions."  He also stated that the veteran's course of 
illness would likely lead to divorce, isolation and serious 
medical problems.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, pursuant to which the severity of PTSD is 
evaluated.  Under this code, a 30 percent evaluation is 
warranted when PTSD creates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when such disorder creates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Following a review of the evidence, the Board is persuaded 
that the veteran's PTSD symptomatology warrants an increased 
rating to 70 percent.  The evidence clearly indicates an 
"inability to establish and maintain effective 
relationships," as contemplated by a 70 percent evaluation.  
Indeed, examiners have described the veteran as having 
"major difficulties in his interpersonal relationships with 
difficulty getting close to others which has resulted in 
considerable isolation."  The veteran has been described as 
a workaholic, working 2 jobs plus overtime, which has been 
identified by several examiners as coping mechanism to avoid 
dealing with emotional issues and "to provide distance in 
his relationships."  The Board notes that the veteran's 
treating social worker has opined that the veteran is only 
able to maintain regular employment through working the night 
shift, where he is able to work alone with very little social 
interaction with others.  Indeed, this examiner opined that 
if the veteran had to work with others, he would long ago 
have been fired due to his difficulty dealing with others.  
While the veteran has been married for many years, he and his 
wife have been separated for several of those years, and have 
contemplated divorce.  The veteran has reported that he 
engages in no social activities whatsoever outside of 
attending church, and stated that he had no hobbies.  It 
appears from the evidence that the veteran spends the great 
majority of his waking hours working alone and in a non-
interactive setting.  The veteran, his wife, and examiners 
have all described the veteran as being constantly irritable, 
angry, defensive, tense, anxious, hypervigilant and critical.  
Examiners have described him as being in constant "combat 
mentality," believing that danger lurks everywhere and that 
he and others must be perfect to avoid perceived disaster.  
Examiners have stated that this attitude "markedly 
interferes with his interpersonal relationships," as his 
constant criticism drives others away.  It has also been 
noted that it is "almost impossible" for the veteran to 
display loving feelings toward his wife and family due to the 
emotional numbing he experienced due to PTSD.  He was also 
described on examination as being estranged from others, with 
diminished interest and participation in significant 
activities and a restricted range of affect.

In addition, the veteran suffers from several other criteria 
contemplated by a 70 percent rating, such as near-continuous 
depression which affects his ability to function 
independently, appropriately and effectively, impaired 
impulse control, and difficulty in adapting to stressful 
circumstances, as evidenced by the examination findings noted 
above.  

Furthermore, the Board's finding that the veteran's PTSD 
should be rated as 70 percent disabling is consistent with 
and supported by the GAF score of 47 assigned recently in 
April 2002.  According to the GAF scale contained in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 47 is assigned when overall 
functioning is characterized by serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Finally, the Board notes that the veteran's PTSD was most 
recently described by his treating LISW in April 2003 as 
being "chronic and severe," and he described the veteran as 
one of the most severely traumatized veterans that he had 
ever worked with. 

However, the Board finds that the evidence does not show that 
the veteran meets the criteria for a higher 100 percent 
rating under DC 9411, which contemplates total occupational 
and social impairment.  The Board acknowledges that the 
veteran's treating LISW has opined that it is only the 
veteran's faithful engagement in outpatient treatment that 
has kept him from having long ago been fired from his job, 
incarcerated, and hospitalized for his PTSD.  He has also 
opined that the veteran's condition is progressively 
worsening, and that his course of illness would typically 
lead to divorce, isolation and serious medical problems, 
possibly in the not-too-distant future.  However, the fact 
remains that the veteran is presently married and engaged in 
full-time gainful employment, albeit with the use of 
significant avoidance mechanisms.  Furthermore, the veteran 
has not shown any of the symptomatology contemplated by a 100 
percent rating, such as gross impairment of thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform the 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation or his own name.  The Board notes that should the 
veteran's PTSD worsen at any time in the future, he is free 
to submit evidence to that effect for a re-evaluation of the 
severity of the disorder at that time.

In reaching the foregoing decision to grant an increased 
rating to 70 percent, and no more, for the veteran's PTSD, 
the Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2003).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that this disability has resulted in frequent 
periods of hospitalization.  Moreover, while this disability 
may have an adverse effect upon employment, as noted by the 
veteran and as discussed above, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 


ORDER

An increased disability rating to 70 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



